DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wakamatsu (US 20170163894, cited in 3/31/20 Information Disclosure Statement).
Claim 1: An information processing apparatus comprising:
a reducing unit that perform reduction processing to reduce a change of any one of (Note: This is a recitation in the alternative, readable on any one option) a position and a posture (Wakamatsu Abstract and paragraphs 0037-0038 & 0060-0061, blur correction and positioning tracked subject at image center (i.e. reducing position change of subject)); and
a correcting unit that performs correction processing to correct a reduction error that is caused by the (Wakamatsu paragraph 0038, correction of blur correction amount to prevent excess blur correction, Wakamatsu paragraph 0060, adjustment of tracking correction amount to corrected final tracking correction amount), based on temporal change data indicating changes over time relating to any one of (Note: This is a recitation in the alternative, readable on any one option) the position and the posture.
Claim 2: The information processing apparatus according to claim 1 (see above), further comprising
a lowpass filter unit that removes a component higher than a cutoff frequency from speed data according to any one of (Note: This is a recitation in the alternative, readable on any one option) the position and the posture (Wakamatsu paragraphs 0037 & 0058, blur correction amount and tracking correction amount (i.e. amount of motion of tracked object to be corrected)) is bound within a predetermined range, Wakamatsu paragraphs 0058 & 0060, removal of high-frequency component in conjunction with the aforementioned range limitation), to output, wherein
the reducing unit subjects the speed data output from the lowpass filter unit to the reduction processing (Wakamatsu paragraphs 0060-0061, blur correction and positioning tracked subject at image center (i.e. reducing position change of subject)).
Claim 3: The information processing apparatus according to claim 2 (see above) further comprising
a cutoff-frequency control unit that controls the cutoff frequency based on at least either one of (Note: This is a recitation in the alternative, readable on any one option) a dimension according to the speed data, and the temporal change data (Wakamatsu paragraphs 0034 & 0064, controlling cutoff frequency according to camera shake (i.e. angular velocity of image temporal change)).
Claim 4: The information processing apparatus according to claim 2 (see above), further comprising
a change detecting unit that detects a change section in which the change has occurred (Wakamatsu paragraphs 0052 & 0060, calculation of tracking correction amount corresponding to detected tracked object motion), wherein
the reducing unit brings a value included in the change section that is detected by the change detecting unit in the speed data to 0 (Wakamatsu paragraphs 0037-0038 & 0060-0061, blur correction and positioning tracked subject at image center (i.e. setting displacement from center caused by tracked object motion to zero)).
Claim 5: The information processing apparatus according to claim 2 (see above), wherein
the reduction error is acquired based on the speed data output from the lowpass filter unit (Wakamatsu paragraphs 0037 & 0058, blur correction amount and tracking correction amount (i.e. amount of motion of tracked object to be corrected)) is bound within a predetermined range, Wakamatsu paragraphs 0058 & 0060, removal of high-frequency component in conjunction with the aforementioned range limitation) and on data acquired as a result of the reduction processing (Wakamatsu paragraph 0060, adjustment of tracking correction amount to corrected final tracking correction amount).
Claim 6: The information processing apparatus according to claim 1 (see above), wherein
the correcting unit performs the correction processing such that the reduction error is corrected more intensely as the temporal change becomes larger Wakamatsu paragraph 0039, increased adjustment of tracked object toward image center with increased shift of tracked object off center).
Claim 7: The information processing apparatus according to claim 1 (see above), wherein
the temporal change data is data that indicates a temporal change of output data acquired as a result of the correction processing (Wakamatsu paragraph 0060, adjustment of initially determined tracking correction amount to corrected final tracking correction amount).
Claim 8: The information processing apparatus according to claim 1 (see above), wherein
any one of (Note: This is a recitation in the alternative, readable on any one option) the position and the posture is estimated based on an image acquired by imaging (Wakamatsu paragraphs 0045-0047, recognition of object to be tracked in image data and tracking of recognized object in image data).
Claim 9: The information processing apparatus according to claim 8 (see above), further comprising
an estimating unit that estimates any one of (Note: This is a recitation in the alternative, readable on any one option) the position and the posture based on feature points detected from the image (Wakamatsu paragraphs 0045-0047, recognition of object to be tracked in image data, Wakamatsu paragraphs 0047-0048, recognition based on specific regional features).
Claim 10: The information processing apparatus according to claim 1 (see above), further comprising
a display control unit that controls display based on output data acquired as a result of the correction processing (Wakamatsu paragraphs 0048 & 0062-0063, display of image output).
Claim 11: An information processing method comprising: performing reduction processing to reduce a change of any one of (Note: This is a recitation in the alternative, readable on any one option) a position and a posture (Wakamatsu Abstract and paragraphs 0060-0061, blur correction and positioning tracked subject at image center (i.e. reducing position change of subject)); and
performing correction processing to correct a reduction error that is caused by the reduction processing (Wakamatsu paragraph 0060, adjustment of tracking correction amount to corrected final tracking correction amount), based on temporal change data indicating changes over time relating to any one of (Note: This is a recitation in the alternative, readable on any one option) the position and the posture.
Claim 12: A computer-readable recording medium that stores a program (Wakamatsu paragraph 0169, implementation of disclosed embodiments in a program stored in a computer-readable storage medium) to implement:
a function of performing reduction processing to reduce a change of any one of (Note: This is a recitation in the alternative, readable on any one option) a position and a posture (Wakamatsu Abstract and paragraphs 0060-0061, blur correction and positioning tracked subject at image center (i.e. reducing position change of subject)); and
a function of performing correction processing to correct a reduction error that is caused by the reduction processing (Wakamatsu paragraph 0060, adjustment of tracking correction amount to corrected final tracking correction amount), based on temporal change data indicating changes over time relating to any one of (Note: This is a recitation in the alternative, readable on any one option) the position and the posture.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alvarez, Le Dinh, Border, Erdler, Tsuchiya, and Nishimura disclose examples of correcting image position change and blur.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/Stephen M Brinich/
Examiner, Art Unit 2663